                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
ROBYN ELLEN ZUZICK            :       Civ. No. 3:19CV00539(SALM)
                              :
v.                            :
                              :
COMMISSIONER OF SOCIAL        :
SECURITY                      :       October 10, 2019
                              :
------------------------------x

                       ORDER OF DISMISSAL

    On April 11, 2019, the self-represented plaintiff Robyn

Ellen Zuzick (“plaintiff”) filed a Complaint for Review of

Social Security Administration Decision. [Doc. #1]. For the

reasons that follow, the Court DISMISSES, without prejudice,

plaintiff’s Complaint [Doc. #1] for failure to prosecute and

failure to comply with the Court’s orders.

                           BACKGROUND

    Plaintiff filed the Complaint in this matter on April 11,

2019, using a form Social Security Complaint. See Doc. #1,

Complaint. Simultaneously therewith, plaintiff also filed a

motion seeking leave to proceed in forma pauperis [Doc. #2],

which the Court granted on April 11, 2019 [Doc. #7].

    In May 2019, the parties consented to the jurisdiction of a

United States Magistrate Judge. See Docs. #11, #13, #14. On May

23, 2019, this case was transferred to the undersigned. [Doc.

#14]. On June 10, 2019, defendant Commissioner of Social

                                  1
Security (“defendant”) filed the Social Security Transcripts.

[Doc. #16]. On that same date, the Court entered its

Supplemental Scheduling Order, requiring plaintiff to file her

motion to reverse and/or remand by August 9, 2019. See Doc. #17

at 1. A copy of the Court’s Supplemental Scheduling Order was

sent to plaintiff by United States Mail on June 11, 2019.

    Plaintiff failed to file her motion to reverse and/or

remand by August 9, 2019. As a result, on August 14, 2019, the

Court issued an Order to Show Cause why this matter should not

be dismissed for plaintiff’s failure to prosecute. [Doc. #18].

The Court ordered that plaintiff file a response to the Court’s

Order to Show Cause on or before August 30, 2019. See id. A copy

of the Court’s Order to Show Cause was sent to plaintiff by

United States Mail on August 14, 2019.

    On September 3, 2019, presumably in response to the Court’s

Order to Show Cause, plaintiff filed a motion seeking an

extension until October 29, 2019, to file her motion to reverse

and/or remand. See Doc. #19. On September 4, 2019, the Court

granted plaintiff’s motion, in part, and ordered that plaintiff

file her motion on or before September 30, 2019. See Doc. #20.

Because plaintiff represented that she was trying to secure

counsel, see Doc. #19 at 1, the Court noted: “In the event that

plaintiff is unable to secure counsel, then plaintiff will be

responsible for preparing and submitting her motion to reverse

                                2
and/or remand by September 30, 2019. Should plaintiff fail to

file her motion to reverse and/or remand by September 30, 2019,

this case may be dismissed.” Doc. #20. A copy of the Court’s

September 4, 2019, Order was sent to plaintiff by United States

Mail on September 6, 2019.

    To date, plaintiff has failed to file any motion to reverse

and/or remand.

                             DISCUSSION

    “A district court has the inherent power to dismiss a case

... for lack of prosecution pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure. The Supreme Court explained

that such authority is governed by the control necessarily

vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Reynel v.

Barnhart, No. 01CV6482(RLE), 2002 WL 2022429, at *1 (S.D.N.Y.

Sept. 3, 2002) (citation and quotation marks omitted). “Although

not explicitly authorized by Rule 41(b), a court may dismiss a

complaint for failure to prosecute sua sponte.” Zappin v. Doyle,

756 F. App’x 110, 111–12 (2d Cir. 2019).

    “Rule 41(b) recognizes the district courts’ power to

dismiss a complaint for failure of the plaintiff to comply with

a court order, treating noncompliance as a failure to prosecute.

Courts have repeatedly found that dismissal of an action is

warranted when a litigant, whether represented or instead

                                 3
proceeding pro se, fails to comply with legitimate court

directives.” Bonnette v. Comm’r of Soc. Sec., No. 16CV6398(ENV),

2018 WL 6173434, at *2 (E.D.N.Y. Nov. 26, 2018). When

considering whether to dismiss an action for failure to

prosecute, courts generally consider the following five factors:

    “(1) the duration of the plaintiff’s failure to comply
    with the court order, (2) whether plaintiff was on notice
    that failure to comply would result in dismissal, (3)
    whether the defendants are likely to be prejudiced by
    further delay in the proceedings, (4) a balancing of the
    court’s interest in managing its docket with the
    plaintiff’s interest in receiving a fair chance to be
    heard, and (5) whether the judge has adequately
    considered a sanction less drastic than dismissal.”
    Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996). No
    single   factor   is   generally   dispositive. Nita   v.
    Connecticut Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d
    Cir. 1994).

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014); accord

Rozell v. Berryhill, No. 18CV969(AJN)(JLC), 2019 WL 1320514, at

*1–2 (S.D.N.Y. Mar. 25, 2019).

    A consideration of the foregoing factors weighs in favor of

dismissal. First, plaintiff’s non-compliance with the Court’s

orders continues. Although the length of plaintiff’s non-

compliance is not the most egregious that this Court has

encountered, it is nevertheless significant as it has entirely

stalled this case from proceeding. Plaintiff’s motion to reverse

and/or remand was originally due two months ago on August 9,

2019. See Doc. #17 at 1. Although the Court partially granted



                                 4
plaintiff’s request for an extension of that filing deadline,

plaintiff has failed to comply with that extended deadline.

    Next, the Court considers whether plaintiff had been

adequately warned that dismissal of this action was a

possibility given her failure to prosecute and general non-

compliance with Court orders. Plaintiff was warned of the

possibility of dismissal in the Court’s August 14, 2019, Order

to Show Cause. See Doc. #18. Plaintiff was also explicitly

warned in the Court’s Order granting her motion for extension of

time that if she failed to file her motion to reverse and/or

remand by September 30, 2019, that her case could be dismissed.

See Doc. #20. Thus, plaintiff was placed on notice that her case

was at risk of dismissal on two occasions.

    Third, the Court considers whether a further delay in these

proceedings would result in prejudice to defendant. The delay

thus far has prejudiced both the Court and defendant. A further

delay would “merely leave a stagnant case on the docket, without

providing relief to [plaintiff] or repose to the Commissioner.”

Bonnette, 2018 WL 6173434, at *2; see also Lomack v. Comm’r of

Soc. Sec., No. 18CV6083(FPG), 2019 WL 132741, at *2 (W.D.N.Y.

Jan. 8, 2019) (“The Court also finds Plaintiff’s inaction

prejudicial to the Commissioner. The Commissioner has an

interest in the timely resolution of this case, as the Social



                                5
Security Administration is significantly overburdened with

applications and appeals.”).

    Fourth, “although the Court recognizes Plaintiff’s interest

in receiving a fair chance to be heard, it must also consider

the heavy demands of its docket, especially in the Social

Security context[.]” Lomack, 2019 WL 132741, at *2. This case is

nearly six months old, “yet it is not fully briefed or ready for

the Court to rule on its merits.” Id. The Court has afforded

plaintiff several opportunities to be heard, but thus far,

plaintiff has declined to prosecute this action or to otherwise

comply with the Court’s orders.

    Finally, the Court considers the efficacy of lesser

sanctions. Here, the Court has granted plaintiff’s motion to

proceed in this matter without the payment of fees and costs.

[Doc. #7]. Given plaintiff’s in forma pauperis status,

“[m]onetary sanctions cannot be relied on because the plaintiff

is indigent.” Bhatia v. Pitney Bowes, Inc., No. 3:04CV1484(RNC),

2006 WL 2661143, at *1 (D. Conn. Sept. 14, 2006). The Court can

otherwise “think of no alternative that would be less drastic

yet still effective[,]” as would the sanction of dismissal. Id.;

see also Bonnette, 2018 WL 6173434, at *2 (“[N]o sanction short

of dismissal would be effective. A monetary sanction would be

inappropriate, given Bonnette’s in forma pauperis status.”);

Neal v. Comm’r of Soc. Sec., No. 18CV01936(VEC)(SN), 2019 WL

                                  6
3402464, at *2 (S.D.N.Y. June 5, 2019) (“[T]here are no lesser

sanctions — such as a monetary fine — practicable here given

that Plaintiff is proceeding in forma pauperis and pro

se.”), report and recommendation adopted, 2019 WL 2710127 (June

28, 2019).

    “[A]ll litigants, including pro ses, have an obligation to

comply with court orders. When they flout that obligation they

... must suffer the consequences of their actions.” Baba v.

Japan Travel Bureau Int’l, Inc., 111 F.3d 2, 5 (2d Cir. 1997)

(citation omitted). The Court finds that dismissal of this

matter is appropriate given plaintiff’s failure to prosecute and

failure to comply with the Court’s orders. See Reynel, 2002 WL

2022429, at *1; Bonette, 2018 WL 6173434, at *2. However,

because plaintiff is self-represented, “the Court deems it

proper in this case that dismissal be without prejudice.”

Reynel, 2002 WL 2022429, at *1; see also Rozell, 2019 WL

1320514, at *2 (“[D]ismissal without prejudice is appropriate in

order to strike the appropriate balance between the right to due

process and the need to clear the docket and avoid prejudice to

defendant by retaining open lawsuits with no activity.”

(citation and quotation marks omitted)).




                                7
                           CONCLUSION

    Thus, for the reasons stated, the Court DISMISSES, without

prejudice, plaintiff’s Complaint [Doc. #1] for failure to

prosecute and failure to comply with the Court’s orders.

    SO ORDERED at New Haven, Connecticut, this 10th day of

October, 2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                                8
